           Case 1:17-cv-01789-DLC Document 445 Filed 09/27/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 :
SECURITIES AND EXCHANGE                          :
COMMISSION,                                      :
                                                 :
            Plaintiff,                           :
                                                 :
                          v.                     : Case No. 17-CV-1789 (DLC)
                                                 :
LEK SECURITIES CORPORATION,                      :
SAMUEL LEK, VALI MANAGEMENT                      :
PARTNERS dba AVALON FA LTD,                      :
NATHAN FAYYER, and SERGEY PUSTELNIK,             :
                                                 :
            Defendants.                          :

            PLAINTIFF SEC’S MEMORANDUM OF LAW IN OPPOSITION TO
                 DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE
                   TESTIMONY OF PROFESSOR NEIL PEARSON

       Plaintiff U.S. Securities and Exchange Commission (“SEC”) responds as follows to the

motion and supporting memorandum (“9/13/2019 Memorandum” or “9/13/2019 Mem.”) of

Defendants Avalon FA Ltd (“Avalon”), Nathan Fayyer (“Fayyer”) and Serge Pustelnik

(“Pustelnik”) (collectively, the “Avalon Defendants”) to exclude the testimony of Professor Neil

Pearson.

                                      INTRODUCTION

       The Court already denied a motion to exclude the testimony and opinions of Professor

Neil Pearson (“Pearson”). Defendants Lek Securities Corp. and Samuel Lek (collectively, the

“Lek Defendants”) moved to exclude Pearson on August 24, 2018. ECF No. 211. They filed a

supporting memorandum (“Lek 2018 Memorandum”) (ECF No. 212), declaration in support

(ECF No. 213) and Reply (“Lek 2018 Reply) (ECF No. 285). The SEC filed a memorandum in

opposition (“SEC 2018 Opposition”) (ECF No. 240) and supporting declaration (ECF No. 243).
         Case 1:17-cv-01789-DLC Document 445 Filed 09/27/19 Page 2 of 4



The Court denied the motion on March 14, 2019. ECF No. 349, at 47.

       The Avalon Defendants state that they filed the present motion “primarily to preserve

their objections . . . for appeal.” 9/13/2019 Mem., at 2, n.1. In support of their present motion,

the Avalon Defendants’ simply incorporate by reference specified parts of the Lek 2018

Memorandum and 2018 Lek Reply. The Court’s denial of the Lek Defendants’ motion was

correct, and the same result should obtain here.

                                          ARGUMENT

I.      Pearson Used a Reliable Methodology

       The Avalon Defendants first argue that Pearson’s methodology was not reliable, and in

support, they rely on certain pages of the Lek 2018 Memorandum (ECF No. 212) and Lek 2018

Reply (ECF No. 285). The argument is erroneous, and the SEC responds by relying on the

entirety of the SEC 2018 Opposition (ECF No. 240), as well as the Court’s Opinion and Order

dated March 13, 2019 (ECF No. 349). To assist in focusing on the corresponding portions of the

cited papers, the SEC provides the following table:

Papers and Pages Relied Upon        Corresponding SEC Papers           Court’s March 13, 2019
by Avalon Defendants                and Pages                          Opinion and Order (ECF
                                                                       No. 349)
Lek 2018 Memorandum (ECF            SEC 2018 Opposition (ECF           Pages 44-46
No. 212), pages 9-19, and Lek       No. 240), pages 12-23
2018 Reply (ECF No. 285),
pages 2-10


II.     Pearson’s Proposed Testimony Is Reliable and Has Probative Value

       The Avalon Defendants argue that Pearson’s “proposed testimony is unreliable because it

lacks probative value,” and they cite pages 17 to 19 of the Lek 2018 Memorandum that allege

that Pearson did not analyze other factors that might have affected stock trading. Avalon 2019

Mem., at 2. The argument is erroneous, and the SEC responds by relying on the entirety of its


                                                   2
        Case 1:17-cv-01789-DLC Document 445 Filed 09/27/19 Page 3 of 4



2018 Opposition (ECF No. 240), and well as the Court’s Opinion and Order dated March 13,

2019 (ECF No. 349), and more specifically on the following corresponding pages:

Papers and Pages Relied Upon      Corresponding SEC Papers         Court’s March 13, 2019
by Avalon Defendants              and Pages                        Opinion and Order (ECF
                                                                   No. 349)
Lek 2018 Memorandum (ECF          SEC 2018 Opposition (ECF         Pages 46-47
No. 212), pages 17-19             No. 240), pages 23-24


                                         Conclusion

       For the foregoing reasons, defendants’ motion should be denied.

Dated: September 27, 2019                          Respectfully submitted,


                                                           /s/ David J. Gottesman
                                                   David J. Gottesman
                                                   Olivia S. Choe
                                                   Sarah S. Nilson
                                                   U.S. Securities and Exchange Commission
                                                   100 F Street N.E.
                                                   Washington, D.C. 20549
                                                   Tel: (202) 551-4470 (Gottesman)
                                                   Fax: (202) 772-9282
                                                   GottesmanD@sec.gov
                                                   Attorneys for Plaintiff




                                              3
         Case 1:17-cv-01789-DLC Document 445 Filed 09/27/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed via CM/ECF and thereby served

on all counsel of record.



Dated: September 27, 2019                                       /s/ David J. Gottesman




                                              4
